Citation Nr: 1210989	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-30 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to July 1, 2002 for the grant of service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, claimed as PTSD.  

3.  Entitlement to an initial compensable rating for diabetic neuropathy in the left upper extremity prior to October 22, 2009.

4.  Entitlement to a rating in excess of 20 percent for diabetic neuropathy in the left upper extremity since to October 22, 2009.

5.  Entitlement to an initial compensable rating for diabetic neuropathy in the right upper extremity prior to October 22, 2009.

6.  Entitlement to a rating in excess of 30 percent for diabetic neuropathy in the right upper extremity since to October 22, 2009.

7.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy in the left lower extremity prior to October 22, 2009.

8.  Entitlement to a rating in excess of 20 percent for diabetic neuropathy in the left lower extremity since October 22, 2009.

9.  Entitlement to an initial rating in excess of 10 percent for diabetic neuropathy in the right lower extremity prior to October 22, 2009.

10.  Entitlement to a rating in excess of 20 percent for diabetic neuropathy in the right lower extremity since October 22, 2009.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.  

This matter is on appeal from decisions in July 2004 and May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to increased rating s for diabetic neuropathy in the extremities and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  On July 1, 2002, the Veteran filed a claim for service connection for PTSD.

2.  Effectuating a January 2005 Board decision, the RO issued a rating decision in May 2005 that granted service connection for PTSD, effective from July 1, 2002.  .


CONCLUSION OF LAW

The criteria for an effective date prior to July 1, 2002, for the grant of service connection for an acquired psychiatric disorder, claimed as PTSD, have not been met. 38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2011).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's PTSD claim adjudicated below arises from his disagreement with the initial effective date following the grant of service connection.  Courts have held that once service connection is granted, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.


Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted his own private treatment records along with personal statements in support of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

As is discussed in greater detail below, the evidence indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and that the duty to assist includes acquiring the records submitted in conjunction with such a claim, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).   However, unlike the other claims on appeal, the Board determines that these records are not relevant to a claim regarding the appropriate effective date of a grant of service connection.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Specifically, as is discussed more thoroughly below, effective dates for service connection are dependent substantially on the dates of written communications evincing the intent to file a claim.  See 38 C.F.R. §§ 3.1(p), 3.155 (2011); compare 38 C.F.R. § 3.400(b) with 38 C.F.R. § 3.400(o).  

In this case, even if the acquired SSA records included evidence of a formal or informal claim, such evidence could not be construed as a "written communication" under 38 C.F.R. § 3.1(p), as it must have been sent to VA in order to be considered a "communication."  If it had, it would be expected to have been incorporated into the claims file.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (it is assumed that government officials have properly discharged their official duties).  In any event, the Veteran has not asserted that he submitted a claim that is not in the claims file.  Thus, nothing in the SSA records could be considered a "written communication" that would be relevant to the effective date claim on appeal.  

In arriving at this conclusion, the Board recognizes that SSA records are relevant to one specific kind of service connection claim, as 38 C.F.R. § 3.153 (2011) allows an application filed the SSA to be considered as a claim for death benefits with the VA, if applicable.  However, as there is no claim for death benefits in this case, this section is not for application.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

The Veteran filed a claim for service connection for PTSD that was received by VA on July 1, 2002.  Although it was originally denied by the RO in a November 2002 decision, this issue was appealed to the Board, which granted service connection in a January 2005 decision.  In accordance with the Board's decision, the RO granted service connection in a May 2005 decision and assigned an effective date of July 1, 2002, the date of the original claim.  He has subsequently argued that he is entitled to an effective date prior to this time.  

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b) (2011).  

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2011).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999).

There are some exceptions to the regulations set forth in 38 C.F.R. § 3.400.  First, if compensation is awarded pursuant to a liberalizing law, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Moreover, if a claim is reviewed, upon the Veteran's request, more than one year after the effective date of the liberalizing law or VA issue, benefits may be authorized for only a period of one year prior to the date of receipt of the request for review. See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997). 

A second exception to the regulations regarding effective dates for disability compensation involves those Veterans who qualify as eligible under 38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989). Under that regulation, a Nehmer class member is a Veteran who served in the Republic of Vietnam and who has a "covered herbicide disease" such as diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, or soft-tissue sarcoma.  See 38 C.F.R. § 3.816(b) (2011).

Neither of the exceptions to 38 C.F.R. § 3.400 are applicable. As to the first, the VA regulations governing service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended after the matter to expand service connection to those with stressors related to fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  While this amendment is certainly a liberalizing law, the effective date in dispute here (July 1, 2002) precedes the effective date of the amended regulations (July 13, 2010) by approximately eight years.  Therefore, it cannot be said that the grant of service connection was pursuant to a liberalizing law, and this exception is inapplicable. 
  
The second exception is inapplicable in this case.  Although the Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1), a psychiatric disorder is not one of the "covered herbicide diseases" within the meaning of 38 C.F.R. § 3.816(b)(2).  Thus, the Veteran is not eligible for an earlier effective date under 38 C.F.R. § 3.816(c)(1).

Next, the Board must consider entitlement to an effective date in accordance with 38 C.F.R. §§ 3.114 and 3.400.  First, as was noted above, the Veteran submitted a claim for entitlement to service connection for PTSD that was received by the RO on July 1, 2002.  This also served as the effective date for the grant of service connection, according to the RO's May 2005 decision.  Therefore, for effective date purposes, the Board determines that the date of the Veteran's claim is July 1, 2002.

The date of the claim having been established, the Board will review the evidence submitted by the Veteran in the year preceding July 1, 2002, in order to consider whether there was an intent to file a claim for benefits.  In this regard, the Board notes at the outset that the Veteran previously filed a formal claim for benefits in May 2000.  However, the Veteran's May 2000 filing was strictly limited to a claim for service connection for diabetes mellitus.  There was no claim of a psychiatric disorder at that time, nor does the record indicate any communications of any kind that refer to a psychiatric disorder prior to July 1, 2002.  Moreover, a review of the available VA treatment records does not reveal complaints or treatment of a psychiatric disorder or any sort.  To the contrary, a VA evaluation in October 2001 specifically noted no neuropsychiatric complaints, and another evaluation in May 2002 indicated that he was "not depressive."  

Therefore, not only were there no communications prior to July 1, 2002 indicating the intent to file a formal claim, but the available evidence of record does not indicate that this disorder even existed prior to this date.  Therefore, the Board concludes that the effective date the Veteran's service-connected PTSD is July 1, 2002, and his claim for an earlier effective date is denied.


ORDER

An effective date prior to July 1, 2002 for the grant of service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.  


REMAND

A review of the record shows that the Veteran was granted entitlement to disability benefits from the Social Security Administration (SSA) in August 2007.  In that decision, the SSA determined that the Veteran's psychiatric disorder, diabetes and residuals of diabetes are "severe impairments" and has been disabled for SSA purposes since December 2004.  A review of the claims file does not indicate that an attempt was made to acquire the SSA decision or the records/evidence it considered in making its decision. None of the adjudicative documents relating to this appeal indicate that such records were reviewed.

The Board notes that a request for SSA records was sent in July 2007, where the SSA replied that there were no records on file.  However, this request was in regard to the Veteran's son in conjunction with a helpless child claim which is not on appeal.  It is possible that this request was erroneously thought to be for the Veteran's records, as he and his son share the same name.  However, the attached SSA identification numbers make clear that the Veteran's own SSA records have never been requested.  


In general, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

The Board notes that records associated with a SSA benefits claim granted in August 2007 would have been generated at least two years before the Veteran's peripheral neuropathy disability ratings were increased on October 22, 2009.  However, the mere fact that these records may precede the relevant period on appeal does not render them irrelevant to that period on appeal, per se.  Compare Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant) with Moore v. Shinseki, 555 F.3d 1369 (2009) (holding that records from before the relevant period on appeal must nevertheless be considered, as 38 C.F.R. § 4.1 requires that "a veteran's disability must be evaluated in light of its whole recorded history").  Therefore, these records must be acquired before any of the claims on appeal may be considered.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility. If no SSA records are available, it should be so noted in the claims file.

2. After completion of the foregoing, readjudicate the claim on appeal. If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


